DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed June 14, 2022, is acknowledged. Claims 1, 4, 6, 7, 11 and 13 are amended. Claim 5 is cancelled. 
Claims 1-4 and 6-13 are pending in the instant application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (“Quasi-breath-hold technique using personalized audio-visual biofeedback for respiratory motion management in radiotherapy.” 2011, NPL Cite U)
Regarding claim 1, Park discloses a method (Page 1, “respiratory motion management technique”) for providing feedback to a patient with respect to the patient's respiration (Page 2, “a patient is guided to perform short breath-holds repeatedly (without a break) with the aid of an audio-visual BFB (bio-feedback) process.”) in radiation therapy (Page 1 “virtually deliver an intensity modulated radiation therapy (IMRT) plan.”), comprising communicating to the patient, by ambient signals, information about the patient's current respiratory state and/ or instructions for action with respect to the patient's respiration as part of respiratory gating (Page 3, “In addition, prerecorded audio prompts synchronized with the guiding curve (“one” for breath-in and “two” for breath-out) are given to patients through the speakers in the treatment room.” Page 2, “Various approaches have been made to manage respiratory motion such as motion-encompassing, conventional free-breathing-based respiratory gating”), wherein the ambient signals are based upon a current, automatically detected respiratory state (Page 3 “A respiratory motion management program (RMMP), written in Microsoft VISUAL C++ version 8.0, was developed to control the AVBFS and perform the audio-visual BFB process. Major functions of the RMMP are (1) image acquisition and real-time processing, (2) calculating marker positions in the treatment room coordinate system, (3) establishing a personalized respiration model, (4) displaying visual BFB on the HMD, (5) synchronizing audio guidance with visual guidance, and (6) saving log files containing the marker positions according to time.”), wherein the ambient signals are ambient sound (Page 3, “In addition, prerecorded audio prompts synchronized with the guiding curve (“one” for breath-in and “two” for breath-out) are given to patients through the speakers in the treatment room.”), and wherein the patient's current respiratory state is determined optically by at least one camera system (Page 2, “An IR-based stereo camera device was developed to monitor patient external motion.”)
Regarding claim 3, Park discloses the ambient signals signal an "Inhale" instruction for a remaining duration of inhalation and an "Exhale" instruction for exhalation (Page 3, “In addition, prerecorded audio prompts synchronized with the guiding curve (“one” for breath-in and “two” for breath-out) are given to patients through the speakers in the treatment room.” Where “one” is an inhale instruction and “two” is an exhale instruction).
Regarding claim 6, Park discloses the patient's current respiratory state is determined optically by at least one camera system (Page 2, “An IR-based stereo camera device was developed to monitor patient external motion.”).
Regarding claim 7, Park discloses continuously monitoring the patient's respiration (Page 3 “A novel method to generate the personalized QBH respiration model was developed. The strategy of the method is illustrated in Fig. 2. In the first, as shown in Fig. 2, the modeling procedure begins with obtaining patient free breathing (FB) samples from at least four respiration cycles.”, Page 4 “Second, another data sampling is performed with deep breathing (DB).”) and based on said monitored respiration, detecting and statistically evaluating the patient's capability of holding the patient's breath (Page 4 “Third, a moderate deep breathing (mDB) model is generated as a compromised pattern between the FB and DB pattern.”).
Regarding claim 8, Park discloses by detecting and evaluating an individual, patient-typical respiratory behavior of the patient (Page 4, “Third, a moderate deep breathing (mDB) model is generated as a compromised pattern between the FB and DB pattern.”), determining a number of required repetitions of breath holding by the patient as a function of irradiation required by the radiation therapy (Page 5 “Once the patient gets back on the guided respiratory pattern, the nth treatment field period, TF(n) begins. After the onset of the TF(n), unlike conventional BH techniques, beam on/off is automatically controlled until the planned monitor unit (MU) for the nth field is delivered.” Where MU is the radiation dose prescribed).
Regarding claim 10, Park discloses finely adjusting the duration of breath-holding during the radiation therapy (Page 4, “the plan was virtually delivered four times using different respiration guiding maneuvers [three QBH maneuvers with different breath-hold times of 3, 5, and 7s (denoted as QBH3s, QBH5s, and QBH7s, respectively) and a gating maneuver with a duty cycle of 30%.”).
Regarding claim 11, Park discloses a device for providing feedback to a patient regarding the patient's respiration (Page 2, “a patient is guided to perform short breath-holds repeatedly (without a break) with the aid of an audio-visual BFB (bio-feedback) process.”) in radiation therapy (Page 1 “virtually deliver an intensity modulated radiation therapy (IMRT) plan.”), in particular in respiratory gating (Page 2, “Various approaches have been made to manage respiratory motion such as motion-encompassing, conventional free-breathing-based respiratory gating,”) for application of the method according to claim 1, comprising means for generating the ambient signals (Page 3 “A respiratory motion management program (RMMP), written in Microsoft VISUAL C++ version 8.0, was developed to control the AVBFS and perform the audio-visual BFB process. Major functions of the RMMP are (1) image acquisition and real-time processing, (2) calculating marker positions in the treatment room coordinate system, (3) establishing a personalized respiration model, (4) displaying visual BFB on the HMD, (5) synchronizing audio guidance with visual guidance, and (6) saving log files containing the marker positions according to time.”) which communicate information about the patient's current respiratory state and/or instructions for action with respect to the patient's respiration (Page 3, “In addition, prerecorded audio prompts synchronized with the guiding curve (“one” for breath-in and “two” for breath-out) are given to patients through the speakers in the treatment room.”), wherein the ambient signals are based upon a current, automatically detected respiratory state ((Page 3 “A respiratory motion management program (RMMP), written in Microsoft VISUAL C++ version 8.0, was developed to control the AVBFS and perform the audio-visual BFB process. Major functions of the RMMP are (1) image acquisition and real-time processing, (2) calculating marker positions in the treatment room coordinate system, (3) establishing a personalized respiration model, (4) displaying visual BFB on the HMD, (5) synchronizing audio guidance with visual guidance, and (6) saving log files containing the marker positions according to time.”) which communicate information about the patient's current respiratory state and/or instructions for action with respect to the patient's respiration (Page 3, “In addition, prerecorded audio prompts synchronized with the guiding curve (“one” for breath-in and “two” for breath-out) are given to patients through the speakers in the treatment room.”), wherein the ambient signals are ambient sound (Page 3, “In addition, prerecorded audio prompts synchronized with the guiding curve (“one” for breath-in and “two” for breath-out), and wherein the device comprises at least one camera system for optically determining the patient's current respiratory state (Page 2, “An IR-based stereo camera device was developed to monitor patient external motion.”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (“Quasi-breath-hold technique using personalized audio-visual biofeedback for respiratory motion management in radiotherapy.” 2011, NPL Cite U) as applied to claim 1 above, and further in view of Block (US20150320224A1).
Regarding claim 2, Park discloses providing visual bio-feedback based on a patient’s respiratory state, but does not disclose the visual feedback is ambient lighting, including ambient color(s) and/or a change in the brightness of ambient lighting. Block discloses “controlling an intensity of a light source( s) located near or on an MRI scanner based on the condition(s ). The light source (s) can include a light-emitting diode, which can be a white LED and/or a rainbow LED. The color of the rainbow LED can be changed based on the condition( s )” in the Abstract, where the conditions can be respiration state feedback (Paragraph [0029]) in order to facilitate easy communication with patients during treatment (Paragraph [0012]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Park, with replacing the visual feedback as disclosed by park with ambient lighting that is based on the respiratory state as taught by Block, since such a modification would provide the predictable results of utilizing the computer software disclosed by Park to control the LED patient communication system as disclosed by Block.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (“Quasi-breath-hold technique using personalized audio-visual biofeedback for respiratory motion management in radiotherapy.” 2011, NPL Cite U) as applied to claim 1 above, and further in view of Stahl (US20130070898A1).
Regarding claim 4, Park does not disclose a safety range of respiration for protecting organs to not be irradiated by the radiation therapy is determined by computer tomography. This is method is well-known in the art as way to reduce damage to surrounding tissue not intended for radiation therapy and Stahl teaches "radiotherapy treatment plans for delivering radiation to a patient are intended to maximize radiation delivered to a target area while minimizing the radiation delivered to surrounding healthy tissue" (Paragraph [0006]) and "radiotherapy planning for radiation treatment including moving components of the radiotherapy system components ( e.g., a gantry, a support table or couch, etc.) and the moving target includes gate acquisition computed tomography (CT) imaging to monitor the motion of the breathing of a patient that is to receive rotational radiation treatment." (Paragraph [0039]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Park, with establishing a safety range of respiration for protecting organs using computer tomography as taught by Stahl, since such a modification would provide the predictable results of ensuring that the radiation therapy method did not harm patients.
Regarding claim 12, Park discloses the ambient signals are ambient sounds but not that the sound includes tone sequences and/or a change in volume of the ambient sound. Sta hi teaches that it is known that "the visuaI cues of the display may be augmented by or replaced by ambient light changes wherein the ambient lighting of a radiotherapy treatment room changes to convey the treatment opportunity countdown feature disclosed herein. Likewise, an audible signa I may be presented (i.e., broadcast) through speakers in the radiotherapy treatment room." as set forth in Paragraph [0081] to provide the same intended effects of the ambient light changes, but utilizing ambient sound, especially in the case of a patient who is sight impaired. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Mostafavi and Block, to use ambient sound in combination with or as a substitute for ambient light as an ambient signal to a patient as taught by Stahl, since such a modification would provide the predictable results of the method disclosed by Park with an additional ambient signal option for patients that cannot perceive the ambient light or for situations where the ambient light is not conducive to the therapy.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (“Quasi-breath-hold technique using personalized audio-visual biofeedback for respiratory motion management in radiotherapy.” 2011, NPL Cite U) as applied to claims 1 and 8 above, and further in view of Hernandez-Guerra (US6118847A).
Regarding claim 9, Park discloses using  patient typical respiratory behavior to build a model to determine a duration of breath-holding and/or a number of required repetitions of breath-holding by the patient as a function of irradiation required by the radiation therapy, but does not disclose using existing statistics and/or general patient statistics dependent upon age and/or gender. Hernandez-Guerra teaches that it is known "that due to age or medical status a limited number of patients are unable to hold their breath. In this case, the continuous exposure hold at full exhalation (CEH FE) algorithm is used. Image acquisition begins earlier in the respiratory cycle for the CEH FE algorithm by setting the threshold for acceptable long volume higher and acceptable CO2 level lower." as set forth in Col 12, lines 21-26 to provide method responsive to the characteristics of the patient that determine the patient's duration of breath-holding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Park, with determining a patient's limitations to hold their breath, based on their characteristics, and modifying the method appropriately as taught by Hernandez-Guerra, since such a modification would provide the predictable results of a safer method of radiation therapy since the modification of the method would be more personalized for the patient based on their characteristics and capabilities, leading to improved tumor targeting and reducing radiation to unintended tissue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (“Quasi-breath-hold technique using personalized audio-visual biofeedback for respiratory motion management in radiotherapy.” 2011, NPL Cite U) as applied to claim 1 above, and further in view of Mostafavi (US7769430B2).
Regarding claim 13, Park discloses determining a current respiratory state optically using a camera system, but does not disclose doing so mechanically using a strain gauge. Mostafavi discloses the use of a strain gauge to be used interchangeably with an optical system to monitor a patient’s position (Col 6, lines 20-27 “It should be noted that other types of patient position monitoring system can also be used. For example, in alternative embodiments, instead of using an optical system, another device, such as a spirometer, strain-gauge, a laser sensor, a pressure sensor, or any of other devices known in the art of position or activity state monitoring, can be used to sense and/or measure a patient movement or an activity state during a procedure.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Park, with using a strain gauge to determine a patient respiratory state as taught by Mostafavi, since such a modification would be obvious to try and equivalent respiratory state detector. 
Response to Arguments
Applicant’s arguments, see page 9, with respect to objections to claims 4 and 7 have been fully considered and are persuasive in light of the amendments. The objections to claims 4 and 7 are withdrawn. 
Applicant’s arguments, see pages 9-10, with respect to the 112(a) rejection of Claim 11 have been fully considered but they are not persuasive. The specification does not explain how the signal from the respiration state monitor is used to control an ambient signal. A skilled person in the art would not connect a means for generating an ambient signal into a respiration state monitor and expect the means for an ambient signal to respond. There must be an intermediary component like a computer processor, or software or control device that interprets the ambient signal from the respiration state monitor and converts that information into a meaningful signal for the means for generating an ambient signal. In addition, the means for generating an ambient signal wherein the ambient signals are ambient lighting and/or ambient sound are not enabled by the specification. While one in the art could possibly assume a light bulb and a speaker is used for the lighting and sound, there is no disclosure of a light bulb, ie. overhead room lights, a standalone lamp, or a large led display out of direct view of the patient, is not described. Disclosure of a speaker is also not captured, ie. speakers directly connected to a computer, speakers built into the operating room and/or table, speakers mounted near and/or far from the patient. The specification mentions the drawbacks of certain devices for providing respiratory feedback to the patient, but does not enable a distinct difference in the claimed means for generating ambient signals. Virtual reality glasses that encompass a patient’s full range of view and provide feedback can be ambient in the fact the lighting from the glasses is occurring on all sides of the patient’s vision and/or encompassing their visual environment. 
Applicant’s arguments, see page 10, with respect to the 112(b) rejection of Claim 11 have been fully considered but they are not persuasive. The means for generating an ambient signal wherein the ambient signals are ambient lighting and/or ambient sound are not described by the specification. While one in the art may assume a light bulb and a speaker is used for the lighting and sound, disclosure of a light bulb, ie. overhead room lights, a standalone lamp, or a large led display out of direct view of the patient, is not described. Disclosure of a speaker, is also not captured, ie. speakers directly connected to a computer, speakers built into the operating room and/or table, speakers mounted near and/or far from the patient. The specification mentions the drawbacks of certain devices for providing respiratory feedback to the patient, but does not enable a distinct difference in the claimed means for generating ambient signals. Virtual reality glasses that encompass a patient’s full range of view and provides feedback can be ambient in the fact the lighting from the glasses is occurring on all sides of the patient’s vision and/or encompassing their visual environment. 
Applicant’s arguments, see pages 10-13, with respect to the 101 rejection of Claims 1-13 have been fully considered but they are not persuasive, in light of the applicant’s amendments. Claim 1 is directed to a method for providing feedback to a patient with respect to the patient’s respiratory position during radiation therapy. The method further comprises communicating the current respiratory state and/or respiratory instructions to a patient as part of gated radiation therapy, where the ambient signals provided to the patient are based upon a current, automatically detected respiratory state, where the ambient signals provide to the patient consist of ambient lighting and/or ambient sound and the current, automatically detected respiratory states is determined optically by a camera system and/or mechanically by a strain gauge. For step 1, the claim is directed to a process of providing feedback to a patient with respect to the patient’s respiratory position during radiation therapy. 
Step 2A, prong 1, the limitation, “wherein the ambient signals are based upon a current, automatically detected respiratory state,” under the broadest reasonable interpretation is directed to a mental process, under abstract ideas. Neither the claims nor the specification, clarify how the ambient signals are based upon a current, automatically detected respiratory state. A technician can watch a respiratory monitor display and actuate the ambient signals manually, merely by the press of a button or the flip of a switch. The technician may also watch a respiratory monitor and speak into a microphone providing ambient instructions through a speaker located near the patient.  There is nothing in the claims or specification to teach away from this reasonable interpretation.
Step 2A, prong 2, the ambient signals that communicate information about patient’s current respiratory state, where in the ambient signals are ambient lighting and/or ambient sound, can reasonably be interpreted as flashing the overhead room lights via a light switch. The at least one camera system for optically determine the patients current respiratory state, and/or one strain gage for mechanically determining the patient’s current respiratory state is a well known in the art step for both gating radiation therapy and adjusting the radiation treatment head’s position and/or the patient’s potion.   Even when viewed in combination, none of these limitations integrate the recited judicial exception into a practical application as none provide the method how the ambient signals are based on the respiratory state. 
Step 2B, the claims elements taken individually or in combination are not a new combination. See the 35 U.S. Code § 102 rejection above. 
Claim 11 is directed to a device for providing feedback to a patient with respect to the patient’s respiratory position during radiation therapy. The device further comprises a means for generating the ambient signals which communicate the current respiratory state and/or respiratory instructions to a patient as part of gated radiation therapy, where the ambient signals provided to the patient are based upon a current, automatically detected respiratory state, where the ambient signals provide to the patient consist of ambient lighting and/or ambient sound and the current, automatically detected respiratory states is determined optically by a camera system and/or mechanically by a strain gauge. For step 11, the claim is directed to a machine for providing feedback to a patient with respect to the patient’s respiratory position during radiation therapy. 
Step 2A, prong 1, the limitation, “wherein the ambient signals are based upon a current, automatically detected respiratory state,” under the broadest reasonable interpretation is directed to a mental process, under abstract ideas. Neither the claims nor the specification, clarify how the ambient signals are based upon a current, automatically detected respiratory state. A technician can watch a respiratory monitor display and actuate the ambient signals manually, merely by the press of a button or the flip of a switch. The technician may also watch a respiratory monitor and speak into a microphone providing ambient instructions through a speaker located near the patient.  There is nothing in the claims or specification to teach away from this reasonable interpretation.
Step 2A, prong 2, the ambient signals that communicate information about patient’s current respiratory state, where in the ambient signals are ambient lighting and/or ambient sound, can reasonably be interpreted as flashing the overhead room lights via a light switch. The at least one camera system for optically determine the patients current respiratory state, and/or one strain gage for mechanically determining the patient’s current respiratory state is a well known in the art  step for both gating radiation therapy and adjusting the radiation treatment head’s position and/or the patient’s position. Even when viewed in combination, none of these limitations integrate the recited judicial exception into a practical application as none provide how the device bases the ambient signals on the respiratory state. 
Step 2B, the claims elements taken individually or in combination are not a new combination. See the 35 U.S. Code § 102 rejection above. 
Applicant’s arguments, see pages 13-14, with respect to the 103 rejection of Claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See 102 and 103 rejections above. 
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-Al A 35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The device claimed in claim 11 and referenced in the specification on page 3, lines 15-19 was not adequately described. The particular structure or mechanism for presenting the ambient signals to the patient was not described. The mechanism that controls the ambient signals, to enable the described embodiments, was not described. The communication mechanism between the respiration rate monitor and the ambient signal control mechanism was not described. The relationship of the structure or mechanism of the ambient signals to radiotherapy devices known in the art was not described.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-Al A 35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation "means for" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 and the specification fa ii to disclose the structure that generates the ambient signal beyond ambient lights or ambient sound. There is no disclosure of the structure of the ambient light or ambient sound, for example a colored bulb or LED lights mounted on the floor, or speakers mounted in the room. In addition, there is no disclosure of how the ambient signa I is tied to respiration monitor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 101
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, and a device to accomplish the method, for providing feedback to a patient about the patient's current respiratory state and instructions for action with respect to the patient's respiration as part of respiratory gating. The method and device recited are a mental process that encompasses a human performing the steps mentally with 
physical aid since the method and device can be performed by hand. This can be accomplished by a radiation therapist manually turning a light on or off, manually triggering a tone or manually adjusting the volume of a sound at the appropriate points in time. This judicial exception is not integrated into a practical application because as claimed the elements of claims 1 and 11 do not amount to more than a process that can be accomplished by a radiation therapist manually through the use of a light, sound or volume switch. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any structures recited are well-understood, routine and conventional means of extra-solution activity, in this case, insignificant data gathering.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791